Burke, J.,
The major question presented to the court en banc on exceptions is the status of Anthony DTppolito, a claimant and alleged surviving husband of decedent, against decedent’s estate for an intestate share as opposed to the claims of three sisters and a brother of decedent.
Both parties agreed that decedent had entered into a valid marriage with Prank Costanza on July 23, 1919. The parties lived together and one child, a daughter, was born but predeceased decedent. In 1923, Prank Costanza left their home and has not been heard of since. Anthony DTppolito had been married and his wife died in 1926, and, in 1927, he and decedent established a meretricious relationship and decedent advised claimant that she was married.
In 1946, the parties went to Wilmington, Del., to obtain a marriage license. A certified copy of the later marriage license was offered in evidence. It reveals that decedent in answering the question “Previous marital status” replied “Single.” The transcript of the testimony of claimant shows that at that time he took issue with decedent’s answer by reason of her prior marriage. He testified that he said to decedent, “why you do that? You told me you was married.” Decedent replied, “According to the law seven years a husband desert automatic marriage die.” In spite of this unre*241liable advice, the parties participated in a ceremonial marriage in Wilmington, Del., on October 14, 1946. Claimant and decedent returned to Philadelphia, where they cohabited until decedent’s death on March 15, 1962. No children were born of this union.
The alleged husband testified that, after their marriage, efforts were made to locate Frank Costanza, decedent’s lawful husband. These attempts consisted of no more than a visit to Twenty-second and Arch Streets, Philadelphia, Pa., where a relative supposedly lived, and to the Pocono Mountains. These meager efforts to find Frank Costanza were fruitless and, as found by the learned auditing judge, negate any inference of either good faith or innocence. The testimony places culpability on the claimant equal to that ascribed to decedent. The record shows that claimant on several occasions, in the presence of third persons, reminded decedent that he had no marital obligations while she had not been free to marry him.
Where, in a civil proceeding it appears that one of the parties to a marriage was previously married and it does not appear that the other party to the first marriage had died before his spouse contracted the second marriage or that they had previously been divorced, the presumption that the second marriage is innocent is not sufficient alone to overcome the presumption of the continued validity of the first marriage. See Hudek v. United Engineering & Foundry Company, 152 Pa. Superior Ct. 493 (1943); Watt Estate, 409 Pa. 44 (1962).
In Grunda v. First Lithuanian B. & L. Assn., 128 Pa. Superior Ct. 604, 606 (1937), the court said, at page 607:
“So too, the evidence should establish a reasonably sufficient inquiry concerning the absence or disappearance of the supposed decedent.”
In the instant case, the record is almost barren of *242evidence of a reasonable search to locate Frank Costanza, as above recited. Instead, they resorted to the furtive scheme of obtaining a license and being married in a neighboring State, where the probability of discovery was minimized.
In connection with the application of various presumptions with respect to the validity of a marriage, it has been held that the burden of proving the invalidity of the second marriage rests upon the person who claims such invalidity: Watt Estate, supra. The certificate was offered in evidence by claimant and when coupled with his testimony was self-defeating. It would be absurd, under such circumstances, to hold that the invalidity of the second marriage was not established. . . .
The findings of fact by the learned auditing judge are not capricious and are fully supported by the record.
For the foregoing reasons, we dismiss the exceptions to the adjudication.